DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2022, 10/05/2022 and 10/14/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,308,478 B2. Claims 1-20 are disclosed by claims 1-20 of U.S. Patent No. US 11,308,478 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both are directed to a midrange wireless transceiver, a controller coupled to the midrange wireless transceiver, a memory coupled to the controller, the memory storing executable code, which when executed by the controller, causes the reader device to implement operations including: maintaining a transaction service attributes database in the memory, the transaction service attributes database storing a set of transaction service characteristics and associated characteristic identifiers, broadcasting a beacon at a periodic interval using the midrange wireless transceiver, the beacon including a transaction service indicator, receiving a connection request from a communication device, establishing a wireless connection with the communication device, performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device, performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device, and performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database. U.S. Patent No. US 11,308,478 B2 differs from the claims at issue because it recites the additional features of a plurality of access terminals communicatively coupled to a plurality of reader devices, wherein each of the plurality of access terminals are communicatively coupled to each of the plurality of reader devices, wherein the number of the plurality of reader devices is less than the number of the plurality of access terminals, and wherein the plurality of reader devices are shared amongst the plurality of access terminals, each reader device using the same transaction service indicator, and wherein only one of the plurality of reader devices at a time performs the broadcasting the beacon at the periodic interval, ending the broadcasting the beacon, wherein, after the wireless connection with the communication device is established, a next reader device from the plurality of reader devices starts broadcasting the beacon, the application data including an application cryptogram. Since U.S. Patent No. US 11,308,478 B2 and the claims at issue of the present application perform similar functions, it would have been obvious to a person of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. US 11,308,478 B2 by removing the additional features. It is well settled that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1963) Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-14:
Step 1
Claims 1-14 are directed to a computer-implemented reader device (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of updating data or generating data based upon other data or received data. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed application selection process, application data processing, and authorization request processing are examples of concepts performed in the human mind because it involves concepts practically performed in the human mind as well as a human performing a concept mentally with a physical aid. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a midrange wireless transceiver
a controller coupled to the midrange wireless transceiver
a memory coupled to the controller, the memory storing executable code, which when executed by the controller, causes the reader device to implement operations including: 
maintaining a transaction service attributes database in the memory, the transaction service attributes database storing a set of transaction service characteristics and associated characteristic identifiers
broadcasting a beacon at a periodic interval using the midrange wireless transceiver, the beacon including a transaction service indicator
receiving a connection request from a communication device
establishing a wireless connection with the communication device
performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device
performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device
performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “reader device”, “midrange wireless transceiver”, “controller”, “memory storing executable code”, “transaction service attributes database” and “communication device” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional element “broadcasting a beacon at a periodic interval … the beacon including a transaction service indicator”, “receiving a connection request …” and “establishing a wireless connection …” amounts to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-14 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “from the communication device … into the transaction service attributes database … in the transaction service attributes database … in the transaction service attributes database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “the communication device … from the communication device … into the transaction service attributes database … in the transaction service attributes database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “notifying … of the selected application identifier characteristic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 4 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “the communication device … into the transaction service attributes database … in the transaction service attributes database … the communication device … from the communication device … into the transaction service attributes database … in the transaction service attributes database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “notifying … of the processing options characteristic” and “notifying … of the transaction amount confirmation”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 5 recites additional details of the type of data included in the first application data. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “by the communication device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6 recites additional details of the type of data included in the second application data. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “by the communication device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “to a transaction processing system … from the transaction processing system … in the transaction service attributes database … the communication device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “notifying … of the transaction result”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 8 recites the additional element of “wherein the reader device is part of a system that includes a plurality of reader devices, wherein only one reader device of the plurality of reader devices in the system … and other reader devices of the plurality of reader devices … the reader device has … with the communication device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “broadcasts the beacon including the transaction service indicator at a time … do not broadcast a beacon until after … established the wireless connection”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 9 recites the additional element of “from the communication device … to the communication device … of the reader device … of the reader device … for each of the plurality of reader devices in the system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “receiving a scan response request … sending scan response data … the scan response data including a device name … wherein the device name … is the same”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 10 recites the additional element of “a plurality of access terminals communicatively coupled to the plurality of reader devices; a number of reader devices is less than a number of access terminals in the system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the additional element of “wherein the reader device is part of a system that includes a plurality of reader devices; each of the reader devices”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “concurrently performs a process of broadcasting a periodic beacon”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 12 recites the additional element of “from the communication device … to the communication device … the reader device … of the reader device … of the other reader devices in the system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “receiving a scan response request … sending scan response data … the scan response data including a device name that uniquely identifies … wherein the device name … is different than a device name of any”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 13 recites the additional element of “wherein the transaction system further includes a plurality of access terminals communicatively coupled to the plurality of reader devices, and a number of reader devices is equal to a number of access terminals in the system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “a proximity wireless interface; … via the midrange wireless transceiver with a second communication device; … on the proximity wireless interface from the second communication device; … via the midrange wireless transceiver from the second communication device; … using the proximity wireless interface; re-enabling the midrange wireless transceiver …”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 




Claims 15-20:
Step 1
Claims 15-20 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) an abstract idea of updating data or generating data based upon other data or received data. Specifically, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed application selection process, application data processing, and authorization request processing are examples of concepts performed in the human mind because it involves concepts practically performed in the human mind as well as a human performing a concept mentally with a physical aid. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
maintaining, by a reader device, a transaction service attributes database in a memory of the reader device, the transaction service attributes database storing a set of transaction service characteristics and associated characteristic identifiers
broadcasting, by the reader device, a beacon at a periodic interval using a midrange wireless transceiver, the beacon including a transaction service indicator
receiving, by the reader device, a connection request from a communication device
establishing, by the reader device, a wireless connection with the communication device
performing, by the reader device, an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device
performing, by the reader device, application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device
performing authorization request processing for the communication device by generating an authorization request message based on application data characteristics in the transaction service attributes database

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “reader device”, “midrange wireless transceiver”, “controller”, “memory”, “transaction service attributes database” and “communication device” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional element “broadcasting … a beacon at a periodic interval … the beacon including a transaction service indicator”, “receiving … a connection request …” and “establishing … a wireless connection …” amounts to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.




Dependent Claims
Claims 16-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 16 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “from the communication device … into the transaction service attributes database … in the transaction service attributes database … in the transaction service attributes database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “the communication device … from the communication device … into the transaction service attributes database … in the transaction service attributes database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “notifying … of the selected application identifier characteristic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 18 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “the communication device … from the communication device … into the transaction service attributes database … in the transaction service attributes database … the communication device … from the communication device … into the transaction service attributes database … in the transaction service attributes database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “notifying … of the processing options characteristics … notifying … of the transaction amount confirmation”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 19 recites additional details of the type of data included in the second application data. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “by the communication device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 20 further recites the abstract idea of updating data or generating data based upon other data or received data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. The claim also recites the additional element of “to a transaction processing system … from the transaction processing system … in the transaction service attributes database … the communication device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The claim also recites the additional element of “notifying … of the transaction result”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0373762 A1 to Raj et al. (hereinafter "Raj") in view of US 2016/0057619 A1 to Lopez (hereinafter "Lopez").

Claim 1: 
Raj discloses:
a midrange wireless transceiver (Fig.1 item 120, Fig.14 item 1409; paras 27, 43-44, 87)
a controller coupled to the midrange wireless transceiver (Fig.1 item 140, Fig.14 item 1405; paras 28, 43-45, 87)
a memory coupled to the controller, the memory storing executable code, which when executed by the controller, causes the reader device to implement operations including (Fig.1 item 140, Fig.4 item 1402; paras 43-45, 87-88)
maintaining a transaction service attributes database in the memory, the transaction service attributes database storing a set of transaction service characteristics and associated characteristic identifiers (paras 45, 52)
broadcasting a beacon at a periodic interval using the midrange wireless transceiver, the beacon including a transaction service indicator (Fig.2 item 252; paras 44, 48)
receiving a connection request from a communication device (paras 44, 48-49)
establishing a wireless connection with the communication device (Fig.2 item 256; paras 44, 50)
Raj does not disclose:
performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device
performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device
performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database
Lopez, an analogous art of secure communications between wireless devices, discloses:
performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device (paras 111-126)
performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device (paras 111-126)
performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database (paras 89-92)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reader Device of Raj to include performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device, performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device, and performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database, as disclosed in Lopez. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Lopez, Abstract, paras 2-9).

Claim 2: 
The combination of Raj in view of Lopez discloses all limitations of claim 1. Lopez further discloses:
wherein the application selection process includes: receiving system file control information from the communication device to be written into the transaction service attributes database (paras 111-113)
updating a system file control information characteristic in the transaction service attributes database based on the received system file control information (paras 111-113)
selecting an application identifier based on the system file control information (paras 111-113)
updating the selected application identifier characteristic in the transaction service attributes database with the selected application identifier (paras 111-113)

Claim 3: 
The combination of Raj in view of Lopez discloses all limitations of claim 2. Lopez further discloses:
wherein the application selection process further includes: notifying the communication device of the selected application identifier characteristic (paras 113-126)
receiving application file control information associated with the selected application identifier from the communication device to be written into the transaction service attributes database (paras 113-126)
updating an application file control information characteristic and a processing option characteristic in the transaction service attributes database based on the received application file control information (paras 113-126)

Claim 4: 
The combination of Raj in view of Lopez discloses all limitations of claim 1. Lopez further discloses:
wherein the application data processing includes: notifying the communication device of the processing options characteristic (paras 114-126)
receiving first application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the first application data, updating a first application data characteristic and a transaction amount confirmation characteristic in the transaction service attributes database (paras 114-126)
notifying the communication device of the transaction amount confirmation (paras 114-126)
receiving second application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the second application data, updating a second application data characteristics in the transaction service attributes database (paras 114-126)

Claim 5: 
The combination of Raj in view of Lopez discloses all limitations of claim 4. Lopez further discloses:
wherein the first application data includes an application transaction counter value of an application transaction counter maintained by the communication device (paras 114-126)

Claim 6: 
The combination of Raj in view of Lopez discloses all limitations of claim 5. Lopez further discloses:
wherein the second application data includes an application cryptogram generated by the communication device based on the transaction amount confirmation (paras 114-126)




Claim 7: 
The combination of Raj in view of Lopez discloses all limitations of claim 1. Lopez further discloses:
wherein the authorization request processing includes: sending the authorization request message including at least a portion of the first application data and a portion of the second application data to a transaction processing system (paras 89-92)
receiving an authorization response message from the transaction processing system (paras 89-92)
parsing the authorization response message to determine a transaction result (paras 89-92)
updating a transaction result characteristic in the transaction service attributes database with the transaction result (paras 89-92)
notifying the communication device of the transaction result (paras 89-92)

Claim 11: 
The combination of Raj in view of Lopez discloses all limitations of claim 1. Raj further discloses:
wherein the reader device is part of a system that includes a plurality of reader devices (Fig.1 items 130A to 130n; paras 31, 43, 46)
each of the reader devices concurrently performs a process of broadcasting a periodic beacon (Fig.2 item 252; paras 44, 48)



Claim 12: 
The combination of Raj in view of Lopez discloses all limitations of claim 11. Raj further discloses:
receiving a scan response request from the communication device (Fig.5, Fig.6; paras 72-75)
sending scan response data to the communication device, the scan response data including a device name that uniquely identifies the reader device, wherein the device name of the reader device is different than a device name of any of the other reader devices in the system (Fig.5, Fig.6; paras 72-75)

Claim 13: 
The combination of Raj in view of Lopez discloses all limitations of claim 11. Raj further discloses:
wherein the transaction system further includes a plurality of access terminals communicatively coupled to the plurality of reader devices, and a number of reader devices is equal to a number of access terminals in the system (Fig.5, Fig.6; paras 72-75)

Claim 15: 
Raj discloses:
maintaining, by a reader device, a transaction service attributes database in a memory of the reader device (Fig.1 item 140, Fig.4 item 1402; paras 43-45, 87-88), the transaction service attributes database storing a set of transaction service characteristics and associated characteristic identifiers (paras 45, 52)
broadcasting, by the reader device, a beacon at a periodic interval using a midrange wireless transceiver (Fig.1 item 120, Fig.14 item 1409; paras 27, 43-44, 87), the beacon including a transaction service indicator (Fig.2 item 252; paras 44, 48)
receiving, by the reader device, a connection request from a communication device (paras 44, 48-49)
establishing, by the reader device, a wireless connection with the communication device (Fig.2 item 256; paras 44, 50)
Raj does not disclose:
performing, by the reader device, an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device
performing, by the reader device, application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device
performing authorization request processing for the communication device by generating an authorization request message based on application data characteristics in the transaction service attributes database
Lopez, an analogous art of secure communications between wireless devices, discloses:
performing, by the reader device, an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device (paras 111-126)
performing, by the reader device, application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device (paras 111-126)
performing authorization request processing for the communication device by generating an authorization request message based on application data characteristics in the transaction service attributes database (paras 89-92)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Method of Raj to include performing an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device, performing application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device, and performing authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database, as disclosed in Lopez. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Lopez, Abstract, paras 2-9).

Claim 16: 
The combination of Raj in view of Lopez discloses all limitations of claim 15. Lopez further discloses:
wherein the application selection process includes: receiving system file control information from the communication device to be written into the transaction service attributes database (paras 111-113)
updating a system file control information characteristic in the transaction service attributes database based on the received system file control information (paras 111-113)
selecting an application identifier based on the system file control information (paras 111-113)
updating the selected application identifier characteristic in the transaction service attributes database with the selected application identifier (paras 111-113)

Claim 17: 
The combination of Raj in view of Lopez discloses all limitations of claim 16. Lopez further discloses:
wherein the application selection process further includes: notifying the communication device of the selected application identifier characteristic (paras 113-126)
receiving application file control information associated with the selected application identifier from the communication device to be written into the transaction service attributes database (paras 113-126)
updating an application file control information characteristic and a processing option characteristic in the transaction service attributes database based on the received application file control information (paras 113-126)



Claim 18: 
The combination of Raj in view of Lopez discloses all limitations of claim 15. Lopez further discloses:
wherein the application data processing includes: notifying the communication device of the processing options characteristics (paras 114-126)
receiving first application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the first application data, updating a first application data characteristic and a transaction amount confirmation characteristic in the transaction service attributes database (paras 114-126)
notifying the communication device of the transaction amount confirmation (paras 114-126)
receiving second application data from the communication device to be written into the transaction service attributes database (paras 114-126)
in response to receiving the second application data, updating a second application data characteristics in the transaction service attributes database (paras 114-126)

Claim 19: 
The combination of Raj in view of Lopez discloses all limitations of claim 18. Lopez further discloses:
wherein the second application data includes an application cryptogram generated by the communication device based on the transaction amount confirmation (paras 114-126)


Claim 20: 
The combination of Raj in view of Lopez discloses all limitations of claim 15. Lopez further discloses:
wherein the authorization request processing includes: sending the authorization request message including at least a portion of the first application data and a portion of the second application data to a transaction processing system (paras 89-92)
receiving an authorization response message from the transaction processing system (paras 89-92)
parsing the authorization response message to determine a transaction result (paras 89-92)
updating a transaction result characteristic in the transaction service attributes database with the transaction result (paras 89-92)
notifying the communication device of the transaction result (paras 89-92)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Lopez and further in view of US 9,483,887 B1 to Soleimani (hereinafter “Soleimani”).

Claim 8: 
The combination of Raj in view of Lopez discloses all limitations of claim 1. The combination of Raj in view of Lopez does not disclose:
wherein the reader device is part of a system that includes a plurality of reader devices, wherein only one reader device of the plurality of reader devices in the system broadcasts the beacon including the transaction service indicator at a time, and other reader devices of the plurality of reader devices do not broadcast a beacon until after the reader device has established the wireless connection with the communication device
Soleimani, an analogous art of midrange wireless communications, discloses:
wherein the reader device is part of a system that includes a plurality of reader devices, wherein only one reader device of the plurality of reader devices in the system broadcasts the beacon including the transaction service indicator at a time, and other reader devices of the plurality of reader devices do not broadcast a beacon until after the reader device has established the wireless connection with the communication device (6:19-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reader Device of Raj in view of Lopez to include wherein the reader device is part of a system that includes a plurality of reader devices, wherein only one reader device of the plurality of reader devices in the system broadcasts the beacon including the transaction service indicator at a time, and other reader devices of the plurality of reader devices do not broadcast a beacon until after the reader device has established the wireless connection with the communication device, as disclosed in Soleimani. One or ordinary skill in the art would have been motivated to do so in order to avoid RF signal collisions or contention (Soleimani, 6:19-60).

Claim 9: 
The combination of Raj in view of Lopez in view of Soleimani discloses all limitations of claim 8. Raj further discloses:
receiving a scan response request from the communication device (Fig.5, Fig.6; paras 72-75)
sending scan response data to the communication device, the scan response data including a device name of the reader device, wherein the device name of the reader device is the same for each of the plurality of reader devices in the system (Fig.5, Fig.6; paras 72-75)

Claim 10: 
The combination of Raj in view of Lopez in view of Soleimani discloses all limitations of claim 8. Raj further discloses:
a plurality of access terminals communicatively coupled to the plurality of reader devices (Fig.5, Fig.6; paras 72-75)
a number of reader devices is less than a number of access terminals in the system (Fig.5, Fig.6; paras 72-75)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Lopez and further in view of US 9,420,403 B1 to Annan et al. (hereinafter “Annan”).

Claim 14: 
The combination of Raj in view of Lopez discloses all limitations of claim 1. Raj also discloses:
a proximity wireless interface (Fig.1 items 130A to 130n; paras 31, 43, 46, 54)
wherein the operations further include: initiating a second transaction via the midrange wireless transceiver with a second communication device (para 54)
prior to completing the second transaction, receiving a communication on the proximity wireless interface from the second communication device (para 54)
purging data received via the midrange wireless transceiver from the second communication device (para 52)
completing the second transaction using the proximity wireless interface (paras 52, 54)
The combination of Raj in view of Lopez does not disclose:
re-enabling the midrange wireless transceiver after completing the second transaction
Soleimani, an analogous art of midrange wireless communications, discloses:
re-enabling the midrange wireless transceiver after completing the second transaction (10:21-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reader Device of Raj in view of Lopez to include re-enabling the midrange wireless transceiver after completing the second transaction, as disclosed in Annan. One or ordinary skill in the art would have been motivated to do so in order to improve wireless security (Annan 1:20 to 2:22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685